Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 28, 2014

                                           No. 04-14-00598-CR

                                     IN RE Harold S. BOWENS Jr.

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

       On August 21, 2014, relator filed a pro se petition for writ of mandamus. The court has
determined that it lacks jurisdiction to consider relator’s petition. Accordingly, relator’s petition
is DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P. 52.8(a). The court’s
opinion will issue at a later date.

       The clerk of this court is ORDERED to forward a copy of relator’s petition for writ of
mandamus and all accompanying attachments filed in this original proceeding to the Texas Court
of Criminal Appeals.

           It is so ORDERED on August 28th, 2014.


                                                                    _____________________________
                                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court


1
 This proceeding arises out of Cause No. 1985CR3726, styled The State of Texas v. Harold Bowens, pending in the
290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.